
	

113 HR 1379 IH: Puerto Rico Hospital HITECH Amendments Act of 2013
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1379
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mr. Pierluisi (for
			 himself, Mr. Mica,
			 Mr. Serrano,
			 Ms. Ros-Lehtinen,
			 Mr. Grijalva,
			 Mr. King of New York,
			 Mr. Conyers,
			 Mr. Diaz-Balart,
			 Mr. Grayson,
			 Mr. Young of Alaska,
			 Mr. Faleomavaega,
			 Mrs. Christensen, and
			 Ms. Bordallo) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend title XVIII of the Social Security Act to allow
		  certain hospitals in Puerto Rico to qualify for incentives for adoption and
		  meaningful use of certified EHR Technology under the Medicare
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Puerto Rico Hospital HITECH Amendments
			 Act of 2013.
		2.Application of
			 Medicare HITECH payments to hospitals in Puerto Rico
			(a)In
			 generalSubsection (n)(6)(B) of section 1886 of the Social
			 Security Act (42 U.S.C. 1395ww) is amended by striking subsection (d)
			 hospital and inserting hospital that is a subsection (d)
			 hospital or a subsection (d) Puerto Rico hospital.
			(b)Conforming
			 amendments
				(1)Subsection (b)(3)(B)(ix) of section 1886 of
			 the Social Security Act is amended—
					(A)in subclause (I),
			 by striking (n)(6)(A) and inserting (n)(6)(B);
			 and
					(B)in subclause (II),
			 by striking a subsection (d) hospital and inserting an
			 eligible hospital.
					(2)Paragraphs (2) and
			 (4)(A) of section 1853(m) of the Social Security Act (42 U.S.C. 1395w–23(m))
			 are each amended by striking 1886(n)(6)(A) and inserting
			 1886(n)(6)(B).
				(c)ImplementationNotwithstanding
			 any other provision of law, the Secretary of Health and Human Services may
			 implement the amendments made by this section by program instruction or
			 otherwise.
			(d)Effective
			 dateThe amendments made by this section shall apply as if
			 included in the enactment of the American Recovery and Reinvestment Act of 2009
			 (Public Law 111–3), except that, in order to take into account delays in the
			 implementation of this section, in applying subsections (b)(3)(B)(ix),
			 (n)(2)(E)(ii), and (n)(2)(G)(i) of section 1886 of the Social Security Act as
			 amended by this section, any reference in such subsections to a particular year
			 shall be treated with respect to a subsection (d) Puerto Rico hospital as a
			 reference to the year that is 2 years after such particular year.
			
